                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

  UNITED STATES OF AMERICA,                          )
                                                     )
          Plaintiff,                                 )    Criminal No. 5:18-cr-00106-GFVT-MAS
                                                     )
  V.                                                 )
                                                     )         MEMORANDUM OPINION
  GERALD G. LUNDERGAN and                            )                 &
  DALE C. EMMONS,                                    )               ORDER
                                                     )
          Defendants.

                                      *** *** *** ***
       This matter is before the Court on the Recommended Disposition filed by Magistrate

Judge Matthew A. Stinnett. [R. 67.] Defendant Gerald G. Lundergan filed a Motion for Leave

to file a Motion for Bill of Particulars [R. 39], which Defendant Dale C. Emmons joined [R. 41;

R. 66.] Consistent with local practice, Judge Stinnett reviewed the motion, recommending to the

Court that the Motion for Leave be granted but the underlying Motion for Bill of Particulars be

denied. [R. 67.]

       Under Federal Rule of Civil Procedure 72(b)(2), a party has fourteen days after service to

register any objections to the Recommended Disposition or else waive his rights to appeal. In

order to receive de novo review by this Court, any objection to the recommended disposition

must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific objection

must “explain and cite specific portions of the report which [defendant] deem[s] problematic.”

Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and citations omitted).

A general objection that fails to identify specific factual or legal issues from the

recommendation, however, is not permitted, since it duplicates the Magistrate’s efforts and
wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991).

       Mr. Lundergan filed timely, specific objections on April 12, 2019. [R. 68.] Accordingly,

the Court has an obligation to conduct a de novo review of the Magistrate Judge’s findings. See

28 U.S.C. § 636(b)(1)(c). The Court has satisfied that duty, reviewing the entire record,

including the pleadings, the parties’ arguments, relevant case law and statutory authority, as well

as applicable procedural rules. Mr. Emmons, in contrast, filed no objections to the

Recommended Disposition. For the following reasons, Mr. Lundergan’s objections will be

OVERRULED, and Judge Stinnett’s Recommendation will be ADOPTED.

                                                 I

       Though the allegations have already been outlined in this matter, the Court includes a

brief summary here and adopts by reference the summary previously included in the Court’s

Orders. [See, e.g., R. 66.] Additionally, Judge Stinnett’s Recommended Disposition accurately

sets forth the factual and procedural background of the case. The Court mentions only key facts

to frame its discussion and analysis and incorporates Judge Stinnett’s discussion of the record in

this Order. In August 2018, a federal grand jury returned an Indictment against Gerald G.

Lundergan and Dale C. Emmons, including ten counts against Mr. Lundergan and six counts

against Mr. Emmons. [R. 1.] Both Defendants were charged with one count of conspiracy to

defraud the United States in violation of 18 U.S.C. § 371, one count of unlawful corporate

campaign contributions in violation of 52 U.S.C. §§ 30118 and 30109(d)(1)(A)(i) as well as 18

U.S.C. § 2, two counts of making false statements in violation of 18 U.S.C. §§ 2 and 1001(a)(2),

and two counts of falsification of records in violation of 18 U.S.C. §§ 2 and 1519. Id. Against

Mr. Lundergan, the indictment adds two additional violations of 18 U.S.C. § 1001(a)(2) and two



                                                 2
additional violations of 18 U.S.C. § 1519. Id. The thirty-page Indictment alleges Mr.

Lundergan and Mr. Emmons conspired to make illegal contributions of corporate money to

Candidate A and Political Committee 1 and then caused Political Committee 1 to make false

statements to and file false records with the Federal Election Commission. This lengthy

Indictment includes nearly twelve pages listing specific payment amounts, dates, partial account

numbers, and the names of the payee and payor for each transaction, alleging that each

transaction was an overt act of the charged conspiracy. [R. 1 at 8–20.]

                                                  II

                                                  A

       As an initial matter, Judge Stinnett recommended granting the Defendants’ motion for

leave to file a bill of particulars. [R. 67 at 2.] If a defendant wishes to move for a bill of

particulars, he or she must do so within fourteen days of arraignment or after seeking leave of the

Court. Fed. R. Crim. Pro. 7(f). Both Defendants were arraigned on September 12, 2018, but did

not seek a bill of particulars until November 30, 2018. [R. 16; R. 39.] However, Judge Stinnett

determined the extra time was warranted, given the complicated nature of this matter. [R. 67 at

2.] Additionally, the Government responded to the underlying motion and was not prejudiced by

its untimely filing. [R. 67 at 2.] Neither party objected to this portion of the Magistrate’s

Recommended Disposition [R. 68; R. 70], and when no objections are made, the Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

standard . . . .” Thomas v. Arn, 474 U.S. 140, 150 (1985). Nevertheless, this Court has

considered the record, and it ultimately agrees with the Magistrate Judge’s recommendation.

Defendants’ Motion for Leave to File is GRANTED, and the Court now proceeds to discuss the

substantive motion for a bill of particulars.



                                                   3
                                                  B

        Judge Stinnett recommended denying the Motion for Bill of Particulars because he found

the motion to be “an attempt to obtain detailed disclosure of all evidence held by the

government.” [R. 67 at 7.] Defendants sought information related to the allegations of false

reports and corporate contributions, specific services alleged to be illegal payments, and specific

overt acts and unindicted co-conspirators. Id. at 2. Defendants argued that the Indictment did

not explain how they had allegedly caused false reports to be filed or how they allegedly

concealed contributions, but both Judge Stinnett and the undersigned disagree. Id. at 3. Judge

Stinnett determined the twelve pages listing the details of each alleged payments sufficiently

informed the Defendants of the charges and would permit them both to mount specific defenses

to the allegations. Id. at 3–4. Furthermore, Judge Stinnett disagreed with Defendants’ request

for information regarding the specific services alleged to be illegal payments, as that information

was either already in their possession, could be discovered with due diligence, or would not be

needed for a legally sufficient indictment. Id. at 5. Finally, as to the specific overt acts, Judge

Stinnett found the Indictment specifies the details of each transaction, and as to the unindicted

co-conspirators, Judge Stinnett found the Sixth Circuit does not require the Government to

furnish those names. Id. at 5–6. For these determinations, Mr. Lundergan has filed five specific

objections.

                                                  1

       First, Mr. Lundergan objects to the procedure used by Judge Stinnett, arguing that the

Magistrate Judge’s failure to weigh countervailing interests was clearly erroneous and contrary

to law. [R. 68-1 at 11–16.] A bill of particulars is intended to “inform the defendant of the

nature of the charge against him with sufficient precision to enable him to prepare for trial, to



                                                  4
avoid or minimize the danger of surprise at time of trial and to enable him to plead his acquittal

or conviction . . . .” United States v. Haskins, 345 F.2d 111, 114 (6th Cir. 1965). “When a bill of

particulars has been furnished, the government is strictly limited to the particulars which it has

specified.” United States v. Haskins, 345 F.2d 111, 114 (6th Cir. 1965). Accordingly, courts

should “balance the defendant's need for the information against the effect of narrowing the

Government's scope of proof.” United States v. Martin, 822 F.2d 1089 (6th Cir. 1987). The test

for granting a motion for a bill of particulars is “whether the indictment sets forth the elements of

the offense charged and sufficiently apprises the defendant of the charges to enable him to

prepare for trial.” United States v. Kendall, 665 F.2d 126, 134 (7th Cir. 1981) (quoted by United

States v. Martin, 822 F.2d 1089 (6th Cir. 1987)). The Magistrate did not specifically state that he

was conducting a balancing test between the interests of the Government and those of the

Defendants. However, in the Sixth Circuit, the test for whether a bill of particulars should be

furnished is “whether providing such details is necessary to the preparation of the defense and

avoidance of prejudicial surprise.” United States v. Musick, 291 F. App’x 706, 724 (6th Cir.

2008) (citing FEDERAL PRACTICE & PROCEDURE § 129).

       For the conspiracy charge in this matter, not only does the Indictment outline the

elements of the crime, the Indictment also includes extremely specific information about many

alleged overt acts including the date of a payment, amount of that payment, partial account

number from where that payment was withdrawn, name of the account holder, descriptions of the

payees, and information regarding what service the payment was supposedly remitted for. [R. 1

at 5–20.] Further information in the Indictment informs the Defendants that these payments

were allegedly made by a corporation without reimbursement from Political Committee 1. Id. at

7–8. As for the counts concerning false statements and records, the charges specify dates on



                                                  5
which the Defendants “caused a report to be filed by Political Committee 1 with the Federal

Election Commission” by allegedly failing to report contributions from a corporation. Id. at

22–29.

         All of this detail is sufficient for the Defendants to mount a defense against the charges,

and the Indictment includes sufficient information that the Defendants will not be subject to

prejudicial surprise, as Judge Stinnett determined. See Musick, 291 F. App’x at 724. Judge

Stinnett was not required to specifically weigh Mr. Lundergan’s interests in disclosure against

the Government’s interest in avoiding restriction of proof at trial. Id. Accordingly, the Court

finds that Judge Stinnett’s analysis was not contrary to law and overrules Mr. Lundergan’s first

objection.

                                                   2

         Next, Mr. Lundergan objects to the Recommended Disposition because “the Indictment

fails to apprise Lundergan of the persons involved in the alleged ‘contributions,’ or the nature of

services that were allegedly provided to the campaign by Emmons, ‘Person B,’ and other

vendors whose activities are central to the charges against Lundergan.” [R. 68-1 at 17.]

Specifically, Mr. Lundergan believes Judge Stinnett came to the wrong conclusion on whether

the Indictment sufficiently apprises him of the charges. Id. at 16. The Court agrees with Mr.

Lundergan that this case is complex. However, contrary to his assertions, the Indictment does

apprise Mr. Lundergan of the persons involved, the nature of the services, and the vendors paid.

See id. at 17. The list of overt acts describes which defendant allegedly authorized the payment,

which account that payment was remitted from, what date the payment was authorized, how

much that payment was for, and a brief description of the reason for payment. [R. 1 at 8–20.]

For example, the Indictment alleges,



                                                   6
       On or about July 31, 2013, Person A authorized a check in the amount of

       approximately $10,715.00 from Fifth Third Bank account *****563, which was

       held in the name of S.R. Holding Co., Inc., to a third-party vendor as payment for

       audio-video production and related services provided to Political Committee 1 and

       Candidate A on or about July 30, 2013.

Id. at 9. To be sure, the allegation does not include the name of Person A, Political Committee 1,

Candidate A, or the third-party vendor, but such information is not required for Mr. Lundergan to

prepare a defense. Defendants have already indicated they knew to whom Candidate A and

Political Committee 1 refer. [See, e.g., R. 33.] Additionally, the names of Person A and the

third-party vendor would be easily determined through discovery and the Defendants’ own bank

records by matching the date and amount of the check.

       As to Person B, who also remains unnamed in the Indictment, the Indictment alleges that

on September 10, 2013, Mr. Emmons submitted an invoice for “Consulting Services Retainer,”

which Mr. Lundergan paid on the same date, specifically for services provided by Mr. Emmons

and Person B. [R. 1 at 11–12.] The next day, Mr. Emmons remitted payment to Person B as

compensation for those services. Id. at 12. Again, Defendants’ own bank records would be able

to establish the information Mr. Lundergan requests, without the need for a bill of particulars.

Therefore, Judge Stinnett’s assertion that a bill of particulars is not necessary for the Defendants

to prepare their defenses is not contrary to law or clearly erroneous, and the Court also overrules

this second objection.

                                                 3

       Additionally, Mr. Lundergan disagrees with Judge Stinnett’s finding that the Indictment

sufficiently includes information concerning how and why the Defendants caused the filing of



                                                  7
false campaign finance reports. [R. 68-1 at 18–21.] He also objects to Judge Stinnett’s

recommended denial as to the names of unindicted coconspirators. Id. at 21–24. Mr. Lundergan

repeats his assertion that the proper test was for Judge Stinnett to balance Mr. Lundergan’s

interests against the interests of the Government, and he argues that the Government has no

specific interest against disclosure. Id. at 20–21, 23. However, such a balancing is unnecessary,

as the test is whether the indictment sufficiently allows the Defendant to mount a defense against

the charges and whether the Indictment includes sufficient information that the Defendants will

not be subject to prejudicial surprise. See United States v. Musick, 291 F. App’x 706, 724 (6th

Cir. 2008). In cases of fraud or falsification of documents, general dates and descriptions of the

actions give defendants sufficient notice of the charges. United States v. Younes, 194 F. App’x

302, 310–11 (6th Cir. 2006). “[T]he government is not obliged to provide the names of a

defendant’s alleged co-conspirators.” United States v. Page, 575 F. App’x 641, 643 (6th Cir.

2014) (citing United States v. Crayton, 357 F.3d 560, 568 (6th Cir. 2004); United States v. Rey,

923 F.2d 1217, 1222 (6th Cir. 1991)).

       Furthermore, the Government has thus far provided ample discovery by which Mr.

Lundergan could discern the identifies of others involved, as well as their roles in the alleged

conspiracy. The Government submitted a detailed list, under seal, of discovery produced to the

Defendants, including dates of events, names, email addresses, bank records, campaign records,

grand jury transcripts, search warrant records, and interviews of potential witnesses. [R. 72.]

From this discovery, Defendants could discern the possible identities of their unindicted

coconspirators and determine how precisely the Government believes they committed these

crimes, without the need for a bill of particulars. Page, 575 F. App’x at 643. Accordingly, Mr.




                                                 8
Lundergan’s third and fourth objections concerning Judge Stinnett’s recommendation are also

overruled.

                                                   4

       Finally, Mr. Lundergan objects to Judge Stinnett’s denial of a bill of particulars as to the

“other” overt acts the Government could seek to prove at trial. [R. 68-1 at 24–26.] The

Indictment lists forty-four specific overt acts after alleging that these acts “among others not

described herein” were done in furtherance of the purported conspiracy. [R. 1 at 8–20.]

However, Mr. Lundergan argues that the Magistrate Judge should have weighed Mr.

Lundergan’s interests against those of the Government’s and determined that the other overt acts

were necessary to the preparation of his defense. [R. 68-1 at 24–25.] Again, the inquiry is

whether a bill of particulars is necessary for a defendant’s preparation, not whether his interests

in the production of such information outweigh the Government’s interests in preventing

disclosure. See United States v. Musick, 291 F. App’x 706, 724 (6th Cir. 2008). Here, Mr.

Lundergan has received ample information to identify the alleged overt acts, and he is not

entitled to discover all overt acts the Government might present at trial. United States v.

Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993). The Government has established a sufficiently

detailed factual basis to support the charges in the indictment, therefore, a bill of particulars is

not necessary for Mr. Lundergan to prepare his defense. Id. Accordingly, Mr. Lundergan’s final

objection is overruled as well.

                                                  III

       A bill of particulars has a discrete purpose in preventing surprise for the defendant,

providing information necessary to prepare his or her defense, and to preclude prosecution for

the same crimes. United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993). It is not,



                                                   9
however, a way for a defendant to obtain a detailed disclosure of the Government’s proof and

theories of the case. Id. The Indictment here sufficiently alleges acts and charges of both Mr.

Lundergan and Mr. Emmons to obviate the need for a bill of particulars. Accordingly, and the

Court being sufficiently advised, it is hereby ORDERED as follows:

       1.      Defendant Gerald G. Lundergan’s Objections to the Magistrate Judge’s Report

and Recommendations [R. 68] are OVERRULED;

       2.      The Magistrate’s Report and Recommendation [R. 67] as to Defendants Gerald

G. Lundergan and Dale C. Emmons is ADOPTED as and for the opinion of the Court;

       3.      Defendants’ Motion for Leave to File a Motion for Bill of Particulars [R. 39] is

GRANTED IN PART as to the request to file a motion for a bill of particulars out of time;

       4.      Defendants’ Motion for Leave to File a Motion for Bill of Particulars [R. 39] is

DENIED IN PART as to the underlying request for a bill of particulars; and

       5.      The Government’s Motion for leave to Seal a Document [R. 71] is GRANTED.

       This the 13th day of May, 2019.




                                                10
